DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/12/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploessl (US PGPub 2019/0013450, hereinafter referred to as “Ploessl”) in view of Honma et al. (US PGPub 2010/0270357, hereinafter referred to as “Honma”).
Ploessl discloses the semiconductor method and device as claimed.  See figures 1-5H, and corresponding text, where Ploessl teaches, pertaining to claim 1, a die-bonding method for an LED, comprising: 
(200), the substrate provided with a pad (201) and a white oil layer (300) covering wiring (figures 4A-4C; [0099]); 
S20, providing a spraying device ([0099]), where the spraying device includes a liquid circulation unit, a pressurization flow-control unit connected to the liquid circulation unit, and a nozzle (500) connected to the pressurization flow-control unit, and an opening area of the nozzle (figures 4A-4C; [0099-0102]); 
S40, introducing a suspension containing solder paste (2) into the liquid circulation unit, and mixing uniformly (figures 4A-4C; [0099-0102]); 
S50, using the pressurization flow-control unit to control an amount of spraying of the nozzle, and spraying the suspension on the pad, to form a solder paste film layer (figures 4A-4C; [0037], [0099-0102]); 
S60, placing an LED wafer (1) on the solder paste film layer (figures 4A-4C; [0082]); and 
S70, carrying out the substrate (200), on which the LED is placed, to a reflow process (500) for the solder (figures 4A-4C; [0099-0102]). 

However, Ploessl fails to explicitly show, pertaining to claim 1, an opening area of the nozzle is 0.5 to 0.8 times the area of the pad; S30, placing a steel mesh on the substrate, where the steel mesh is disposed corresponding to the pad, and a vertical distance between the nozzle and the steel mesh is 1 to 5 mm (figure 4; [0099-0102]); 

Honma teaches, pertaining to claim 1, a similar device that includes the use of a mask (20) (implied mesh by definition) corresponding to the pad (23) and on the (21) and vertical distance between the nozzle (64a, 64b, 62, 82) (figure 5; [0023-0025], [0058-0061]).  In addition, Honma provides the advantages of forming the solder balls unto the pads uniformly and with a high degree of accuracy ([0014-0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute an opening area of the nozzle is 0.5 to 0.8 times the area of the pad; S30, placing a steel mesh on the substrate, where the steel mesh is disposed corresponding to the pad, and a vertical distance between the nozzle and the steel mesh is 1 to 5 mm, in the method of Ploessl, according to the teachings of Honma with the motivation of forming solder balls unto the pads uniformly and with a high degree of accuracy.

Ploessl in view of Honma teaches, pertaining to claim 2, wherein before the S60, the method further includes: spraying, by the spraying device, soldering flux on the solder paste film layer to form a soldering-flux layer (figure 4; [0099-0102]). 
Ploessl in view of Honma teaches, pertaining to claim 3, wherein before the S60, the method further includes: spraying, by the spraying device, an anti-oxidant on the soldering-flux layer to form an antioxidant layer (figure 4; [0099-0102]). 
Ploessl in view of Honma teaches, pertaining to claim 4, wherein the S40 includes: 
S401, including, by the liquid circulation unit, a U-shaped tube, and introducing the suspension into the U-shaped tube (figure 4; [0099-0102]); and 
S402, introducing gas into both ends of the U-shaped tube to uniformly mix the suspension (figure 4; [0099-0102]). 
pertaining to claim 5, wherein before the S401, the method further includes: mixing and stirring the solder paste with a low-boiling organic solvent to form the suspension (figure 4; [0099-0102]). 
Ploessl in view of Honma teaches, pertaining to claim 6, wherein in the S50, the nozzle sprays the suspension on the surface of the pad by row-by-row or column-by-column scanning (figure 4; [0099-0102]). 
Ploessl in view of Honma teaches, pertaining to claim 7, wherein after the S50, the steel mesh is detached from the substrate (figure 4; [0099-0102]). 

Ploessl in view of Honma teaches, pertaining to claim 8, a die-bonding method for an LED, comprising: 
S10, providing a substrate, the substrate provided with a pad and a white oil layer covering wiring (figure 4; [0099-0102]); 
S20, providing a spraying device, where the spraying device includes a liquid circulation unit, a pressurization flow-control unit connected to the liquid circulation unit, and a nozzle connected to the pressurization flow-control (figure 4; [0099-0102]); 
S40, introducing a suspension containing solder paste into the liquid circulation unit, and mixing uniformly (figure 4; [0099-0102]); 
S50, using the pressurization flow-control unit to control an amount of spraying of the nozzle, and spraying the suspension on the pad, to form a solder paste film layer (figure 4; [0099-0102]); 
S60, placing an LED wafer on the solder paste film layer (figure 4; [0099-0102]); and 


However, Ploessl fails to show, pertaining to claim 8, S30, placing a steel mesh on the substrate, where the steel mesh is disposed corresponding to the pad.

Honma teaches, pertaining to claim 8, a similar device that includes the use of a mask (20) (implied mesh by definition) corresponding to the pad (23) and on the substrate (21) and vertical distance between the nozzle (64a, 64b, 62, 82) (figure 4A-5; [0023-0025], [0058-0061]).  In addition, Honma provides the advantages of forming the solder balls unto the pads uniformly and with a high degree of accuracy ([0014-0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute S30, placing a steel mesh on the substrate, where the steel mesh is disposed corresponding to the pad, in the method of Ploessl, according to the teachings of Honma with the motivation of forming solder balls unto the pads uniformly and with a high degree of accuracy.
 
Ploessl in view of Honma teaches, pertaining to claim 9, wherein before the S60, the method further includes: spraying, by the spraying device, soldering flux on the solder paste film layer to form a soldering-flux layer (figure 4; [0099-0102]). 
Ploessl in view of Honma teaches, pertaining to claim 10, wherein before the S60, the method further includes: spraying, by the spraying device, an anti-oxidant on the soldering-flux layer to form an antioxidant layer (figure 4; [0099-0102]). 
pertaining to claim 11, wherein the S40 includes: S401, including, by the liquid circulation unit, a U-shaped tube, and introducing the suspension into the U-shaped tube; and S402, introducing gas into both ends of the U-shaped tube to uniformly mix the suspension (figures 4A-4D; [0068-0072], Honma). 
Ploessl in view of Honma teaches, pertaining to claim 12, wherein before the S401, the method further includes: mixing and stirring the solder paste with a low-boiling organic solvent to form the suspension (figure 4; [0099-0102]). 
Ploessl in view of Honma teaches, pertaining to claim 13, wherein an opening area of the nozzle is 0.5 to 0.8 times the area of the pad (figures 4A-4D; [0068-0072], Honma). 
Ploessl in view of Honma teaches, pertaining to claim 14, wherein a vertical distance between the nozzle and the steel mesh is 1 to 5 mm (figure 4A-5; [0023-0025], [0058-0061]). 
Ploessl in view of Honma teaches, pertaining to claim 15, wherein in the S50, the nozzle sprays the suspension on the surface of the pad by row-by-row or column-by-column scanning (figure 4; [0099-0102]). 
Ploessl in view of Honma teaches, pertaining to claim 16, wherein after the S50, the steel mesh is detached from the substrate (figure 4A-5; [0023-0025], [0058-0061]). 

Ploessl teaches, pertaining to claim 17, a spraying device, comprising: a liquid circulation unit, including a U-shaped tube for carrying a liquid (figure 4; [0099-0102]); a pressurization flow-control unit connected to the liquid circulation unit, the pressurization 
Ploessl in view of Honma teaches, pertaining to claim 18, wherein the pressurization flow-control unit is disposed at a bottom of the U-shaped tube and connected to the U-shaped tube (figure 4; [0099-0102]). 
Ploessl in view of Honma teaches, pertaining to claim 19, wherein the knob is disposed at an upper portion of the striker to control an opening size of the striker (figure 4; [0099-0102]). 
Ploessl in view of Honma teaches, pertaining to claim 20, wherein two end portions of the U-shaped tube are oppositely provided with two gas inlets (figure 4; [0099-0102]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             
12/03/21